


113 HR 368 IH: To amend title 10, United States Code, to require an audiometric test of each member of the Armed Forces before the separation of the member.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 368
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Benishek
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require an
		  audiometric test of each member of the Armed Forces before the separation of
		  the member.
	
	
		1.Audiometric test required
			 before separation of members of the Armed Forces
			(a)In
			 generalChapter 59 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					1179.Audiometric
				test requiredUnder
				regulations prescribed by the Secretary of Defense, the Secretary of a military
				department shall ensure that a member of the armed forces under the
				jurisdiction of the Secretary receives an audiometric test at the 8000 Hz
				frequency (or other test that the Secretary of Defense determines has the
				ability to discover potential future hearing loss) to evaluate the hearing of
				the member during the 90-day period before the date on which the member is
				discharged, separated, or
				retired.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 1178 the following new
			 item:
				
					
						1179. Audiometric test
				required.
					
					.
			(c)Effective
			 dateSection 1179 of title 10, United States Code, as added by
			 subsection (a), shall apply with respect to a member being discharged,
			 separated, or retired from the Armed Forces on or after the date that is 60
			 days after the date of the enactment of this Act.
			
